Citation Nr: 9927152	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
on a direct basis or as residual to Agent Orange herbicide 
exposure. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946, and from September 1950 to service retirement in July 
1970, including service in the Republic of Vietnam from June 
1966 to June 1967.
 
This matter comes before the Board of Veterans 'Appeals 
(Board) on appeal from a rating decision of May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam from June 1966 to June 1967, and his exposure to 
Agent Orange (AO) herbicide is conceded.  

2.  Peripheral neuropathy was not manifest during active 
service, on service separation examination, or at any time 
prior to January 1996, approximately 26 years following 
service retirement.  

3.  No competent medical evidence has been submitted which 
links or relates the veteran's peripheral neuropathy to his 
period of active service or to AO herbicide exposure.  

4.  Peripheral neuropathy is not among the diseases which may 
be presumptively service-connected under applicable law and 
regulations pertaining to AO herbicide exposure.

5.  Acute or subacute peripheral neuropathy has not been 
demonstrated or diagnosed in the veteran.

6.  The claim of entitlement to service connection for 
peripheral neuropathy on a direct basis or as residual to AO 
herbicide exposure is not plausible.
CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy on a direct basis or as residual to AO herbicide 
exposure is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 1998);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for peripheral neuropathy 
on a direct basis or as residual to AO herbicide exposure.  
If he has not, his appeal must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for peripheral neuropathy on a direct 
basis or as residual to AO exposure is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.

The veteran has contended that his currently manifested 
peripheral neuropathy originated during his periods of active 
service, or that such is residual to AO herbicide exposure 
while serving in the Republic of Vietnam.  He further 
contends that he served as a fighter pilot in Vietnam; that 
his squadron was based at Tan Son Nhut Air Force Base; that 
Ranch Hand aircraft used for spraying defoliants, including 
AO, were also based at Tan Son Nhut Air Force Base; and that 
the surrounding trees were leafless due to the fact that AO 
herbicide was everywhere.  He contends that his peripheral 
neuropathy was present but undiagnosed or misdiagnosed during 
active service or during the initial postservice year, and 
that he is entitled to have blood chemistry tests to 
establish the level of dioxin in his blood.  

The service medical records and post-service medical records 
establish that peripheral neuropathy was not manifest during 
active service, on service retirement examination, or at any 
time prior to January 1996, approximately 26 years following 
service retirement.  Post-retirement military hospital 
treatment records dated from December 1987 to February 1995 
are negative for complaint, symptoms or findings regarding 
peripheral neuropathy, and an August 1990 examination 
performed at a military hospital shows that the veteran's 
neurological examination was normal.  A March 1995 treatment 
note contains a complaint of increased neuralgia and numbness 
in the bottom of the feet when getting up at night.  The 
examination was normal and the assessment was subjective 
neuropathies of the feet.  In September 1995, the veteran's 
complaints of foot numbness were diagnosed as a probable 
sciatic nerve problem.  Based upon the absence of any showing 
of peripheral neuropathy during active service, on service 
retirement examination, or at any time prior to 1996, direct 
service connection for peripheral neuropathy is not 
warranted.  As that condition was not demonstrated or 
diagnosed in service, continuity of treatment for purposes of 
establishing a well-grounded claim is inapplicable in this 
case.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

Governing law and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (1998).  

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  Peripheral 
neuropathy, except for acute and subacute peripheral 
neuropathy, is not among the conditions which may be 
presumptively service-connected in veterans who served in the 
Republic of Vietnam during the Vietnam Era.  

The Board finds that peripheral neuropathy was not 
demonstrated or diagnosed in the veteran during active 
service, on service retirement examination, or at any time 
prior to January 1996, approximately 26 years following final 
service separation, and that no evidence of a well-grounded 
claim for service connection for peripheral neuropathy on a 
direct basis has been submitted.  Further, as the veteran is 
not a former prisoner of war (POW), service connection for 
peripheral neuropathy on a presumptive basis under the 
provisions of  38 C.F.R. § 3.309(c) (1998) is not warranted.  
To the same point, peripheral neuropathy is not among the 
diseases which may be presumptively service-connected under 
applicable law and regulations pertaining to AO herbicide 
exposure.  38 C.F.R. § 3.309(e) (1998).  The record contains 
no competent medical evidence which links or relates 
peripheral neuropathy to the veteran's period of active 
service or to AO herbicide exposure during such service.  The 
e-mail letters to the veteran from a former service physician 
address the issue of diabetes mellitus, not peripheral 
neuropathy.  While diabetic neuropathy is a recognized 
medical condition, the veteran is not shown to have either 
diabetic mellitus or diabetic neuropathy, and no claim for 
service connection for either of those conditions is 
currently at issue.  

In order to establish entitlement to presumptive service 
connection for acute and subacute peripheral neuropathy as 
residual to AO herbicide exposure, it is required that such 
disease become manifest to a degree of 10 percent or more 
within one year after the last date of such herbicide 
exposure.  38 C.F.R. § 3.307 (a)(6)(ii) (1998).  Although the 
veteran's last date of Vietnam service is not known, the 
Board accepts his estimate that it was in approximately June 
1967.  In this case, acute and subacute peripheral neuropathy 
was not demonstrated or diagnosed within one year after the 
last date of his herbicide exposure in Vietnam.  In January 
1996, following complaints of foot numbness of one and one-
half years' duration, the cause was variously ascribed to 
connective tissue disease, inflammatory processes, and mild 
degenerative changes in the lumbar spine.  A report of 
neurological consultation in January 1996 diagnosed mild 
early sensory neuropathy of unclear etiology, and the 
examiner noted that differential etiologies included 
metabolic conditions such as monoclonal gammopathy, diabetes, 
demyelinating problems such as antibodies again components of 
myelin.  He also noted that the veteran had a history of 
exposure to defoliants in Vietnam some thirty years 
previously, with no significant history of  any toxic or 
metabolic exposure, and that the veteran's normal glucose 
levels seemed to exclude diabetes as a cause.  

In all cases pertaining to claims of entitlement to VA 
benefits, a claimant must first submit evidence to justify a 
belief that such a claim is well grounded.  Grottveit, at 92;  
Tirpak, at 611.  As previously noted, when a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit, at 93.  In the instant appeal, 
the veteran has not submitted any medical evidence which 
establishes the clinical presence of acute or subacute 
peripheral within the presumptive period or at any other 
time, and he has not submitted any competent medical evidence 
or opinion which links or relates his current peripheral 
neuropathy to AO exposure.  While the veteran's assertions 
must generally be regarded as credible for purposes of 
determining whether a well-grounded claim has been submitted, 
the Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  The appellant cannot meet his initial 
burden of presenting a well-grounded claim by relying upon 
his own opinions as to medical matters.  Clarkson v. Brown,  
4 Vet. App. 565 (1993);  Grottveit, at 93.

The Board notes that the articles submitted by the veteran in 
support of his claim do not refer to the appellant, nor to AO 
exposure in the vicinity of Tan Son Nhut Air Force Base, nor 
to acute or subacute peripheral neuropathy.  The assertion 
that it has been "postulated" that dioxin may be stored in 
fat cells and activated by stress to induce chromosomal and 
cellular damage does not establish that such actually 
occurred in the case of this particular claimant.  The 
article sent to the veteran by his former service physician 
addresses the relationship between dioxin exposure and 
diabetes mellitus, not peripheral neuropathy.  

The Board has also considered the testimony of the veteran at 
his personal hearing held at the RO in August 1998 to the 
effect that he noticed a tingling in his feet shortly after 
leaving Vietnam, but paid no attention to it until later; 
that he also had aching of his fingers, swelling of his hands 
and trouble clinching his fists; and that 
about the time he was diagnosed with prostate cancer (i.e., 
1994), he was diagnosed as having peripheral neuropathy.  The 
veteran testified that he did not have diabetes or any 
arterial disease.  A transcript of the testimony is of 
record.  In a post-hearing letter, however, the veteran 
stated that he could not say for sure that he experienced 
numbness in the feet shortly after he departed from Vietnam.  

The veteran's exposure to herbicides, including AO herbicide, 
during his service in the Republic of Vietnam is conceded.  
However, there is no competent medical evidence linking the 
veteran's peripheral neuropathy to exposure to AO during his 
Vietnam service.  The Board is aware of the appellant's 
personal opinion that his peripheral neuropathy is due to AO 
exposure.  However, as the Board has noted above, as a lay 
person, he is not qualified to proffer diagnoses or opinions 
as to the cause of a disability.  Grottveit, at 93;  
Espiritu, at 494-495 (1992).

Therefore, without competent medical evidence attributing his 
peripheral neuropathy to his period of active service or to 
AO exposure during his Vietnam service, the veteran has not 
met his burden of submitting evidence that his claim of 
entitlement to service connection for peripheral neuropathy 
as residual to AO exposure is well grounded.  Grottveit at 
93;  Tirpak at 611.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim well grounded by submitting clinical evidence 
showing the presence of peripheral neuropathy during service 
or on service separation examination, or competent medical 
evidence linking or relating peripheral neuropathy to trauma 
or pathology experienced during active service, or clinical 
evidence showing the presence of acute or subacute peripheral 
neuropathy to a degree of 10 percent or more within one year 
after the last date of herbicide exposure.  Robinette v. 
Brown,  8 Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claims for service connection for peripheral neuropathy on a 
ground different from that of the RO, that is, on the basis 
of whether the veteran's claim for service connection for 
that disability is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by this decision.  In assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim for service 
connection for peripheral neuropathy is well grounded would 
be pointless and, in light of the legal authority cited 
above, would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 
49, 747 (1992).


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for peripheral neuropathy on a direct basis or as 
residual to AO herbicide exposure not having been submitted, 
that claim is denied.


		
	FRANK L. CHRISTIAN 
	Acting Member, Board of Veterans' Appeals

 

